Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Amendment filed on 04/01/2022.
Claims 24, 42 have been amended.
Claim 43 has been added.
Claims 1-18, 24-32, 37-43 are pending in the instant application.
Claims 1-18 and 37-40 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-32, 41-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LI et al (US 2009/0263485) in view of XU et al (US 2011/0200527), BOYES et al (US 2009/0060839) and HU et al (Development of adenovirus immobilization strategies for in situ gene therapy. J Gene Med 2008; 10: 1102–1112).
Applicant’s claims are directed to a composition for photothermal comprising of: a rod structure, such as gold; a biocompatible molecular layer coating, such as polyethylene glycol and a molecular probe, such as targeting ligand, such as anti-epidermal growth factor receptor antibody.
LI teaches a nanostructure (see title) composition for targeted phototherapy for cancer treatment (see abstract) comprising of: a sphere or rod structure (see [0121]), such as gold (see title); a biocompatible molecular layer coating, such as polyethylene glycol (PEG) was used to stabilize the gold nanoshell (see [0024]; especially [0177]), wherein attached is a molecular probe, such as targeting/homing ligand, such as NDH-MSH peptide, attached at the end of the PEG chains (see [0024]; especially [0177]) to ensure that the homing moieties were accessible to plasma membrane receptors (see [0177]), wherein a fluorescent (see [0178]), such as fluorescein isothiocyanate (see [0178]) or quantum dot (see [0033]), can be linked to the detecting molecule/targeting molecule, such as antibodies and antigens (see [0034]), using linker molecule (see [0033]; [0041]; [0091]), which reads on crosslinking agent.  Additional disclosures include: anti-epidermal growth factor receptor antibody (see [0030]); near-infra red (see [0024]); detecting molecules include peptides and antibodies (see [0029]); linker molecule (see [0033]; [0041]; [0091]).
LI does not teach the details of crosslinking the PEG to the targeting ligand as disclosed by Applicant, such as using succinimidyl 6-(3-[2-pyridyldithio]-propionamido) hexanoate (SPDP) crosslinker in dimethyl sulfoxide (MDSO) crosslinking solution; and the aspect ratio of the nanorod or the molar ratio of cross-linking agent to targeting ligand.
XU teaches the prior art had known of conjugating peptide ligand to the distal end of liposome surface PEG moieties, wherein the peptide ligand directs liposome binding and delivery of anticancer drugs (see abstract), which reads on targeting ligand. Additional disclosures include: N-Succinimidyl 3-(2-pyridyldithio) propionate (SPDP), which reads on crosslinking agent, dissolved in DMSO, which reads on linker solution (see [0077]) was known in the prior art to be used for linking compounds.
BOYES teaches gold nanorods grafted with polymers (see abstract), such as PEG (see [0119), for cancer therapy (see [0119]), wherein targeting agents and imaging agents can be covalently attached to the polymer (see [0149]), such as anti-VEGFR antibodies (see [0151]). Additional disclosures include: rod aspect ratio of about 4:1 (see Fig. 1), wherein the electronic properties on the nanorods can be controlled by varying the aspect ratio for different applications (see [0118]; [0119]), such as cancer therapy (see [0119]). 
	HU teaches the prior art had known of optimizing crosslinker concentration (see pg. 1106, 1st col), such as glutaraldehyde crosslinker, wherein “the avidin and biotin conjugation profiles differed significantly. Avidin conjugation increased with glutaraldehyde concentration and was saturated at 0.75% glutaraldehyde; however, a sharp decline in conjugation occurred with glutaraldehyde levels greater than 7.5% (Figure 2a). Biotin conjugation followed a different trend than avidin. The surface biotin, when in a system with increasing crosslinker, eventually reached a plateau at approximately 7.5% glutaraldehyde (see pg. 1107 at Figure 2b). However, there was no decrease in conjugation at the highest concentration of crosslinker as was observed with avidin conjugation. Despite finding that 0.75% and 7.5% glutaraldehyde have the best conjugation rates for avidin and biotin, respectively, these high levels of glutaraldehyde may be harmful to cells. Therefore, to avoid potential cytotoxicity, 0.25% glutaraldehyde was applied for the following experiments because this level was effective for crosslinking and yet was nontoxic to cells in culture (see pg. 1106, 1st col). Thus, the prior art hand known of optimizing crosslinker concentrations, but the outcome is not predictable.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using crosslinking agents, such as SPDP, and crosslinking solution, such as DMSO, to conjugate the targeting ligand. The person of ordinary skill in the art would have been motivated to make those modifications, because it’s another known method of conjugating targeting ligand, and reasonably would have expected success because the references dealt in the same field of endeavor, such as using targeting agent for cancer treatment.
The references do not specifically teach using the exact rod aspect ratio of 4:1 as claimed by Applicant.  The aspect ratio of a gold nanorod is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, varying the imaging or electronic properties of the nanorod for different applications.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of aspect ratio would have been obvious at the time of Applicant's invention.
The references do not specifically teach adding the crosslinking to target linking ratio amount as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, effective conjugation amount versus any side effect.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, claims 27-28 are intended use, wherein it appears the prior art’s gold nanorods are capable of these intended uses.

Response to Arguments
	Applicant argues that invention, in pertinent part, is directed to a photothermal nanostructure device, comprising: a structure having at least one dimension within a nanometer scale, being configured to absorb light energy at a particular wavelength to produce a plasmon resonance effect that causes the particle to emit heat energy; a biocompatible molecular layer formed on at least part of the exterior of the structure, and a molecular probe attached to the biocompatible molecular layer. Importantly, as recited in the claim, the molecular probe is formed by adding targeting ligand, e.g.,
an antibody, to a linker solution containing a cross-linking agent to form a ligand cross-linker solution, an imaging agent is then added to the ligand cross-linker solution to form a molecular probe in solution, and the molecular probe is attached to the biocompatible molecular layer. It is only with this order of construction that the targeting ligand is capable of binding to a receptor site of a cell. As further explained in paragraph [0056] of '105 publication, "The order of conjugation and PEGylation were examined, as well as its effects on the nanorods forming clusters, aggregating, and the percentage of binding efficiency of the antibody. The binding efficiency of the antibody before and after conjugation was examined, as well as the therapeutic effect of the nanorods for photothermal therapy before and after conjugation." It was found that the sequential order of conjugation and PEGylation affected the quality and the specificity of nanorods. Para. [0057]. The TEM images in FIGS. 2A-2C of the subject application and reproduced below show the physical differences that the order of PEGylation and conjugation ((i.e., (a) vs. (b) above) has on a collection of gold nanorods. FIG. 2A shows nanorods first conjugated to anti-EGFR antibody then PEGylated; FIG. 2B shows nanorods first PEGylated then conjugated to anti-EGFR antibody; and FIG. 2C shows PEGylated nanorods without antibody or crosslinker present. For the anti-EGFR antibody shown in FIG. 2A, the conjugated GNRs-antibody unit was PEGylated; this procedure resulted in more than a 70% loss of nanorod individuality. To overcome this aggregation, PEGylated GNRs were conjugated to antibodies; the results are shown in FIG. 2B. More than 70% of the GNRs were observed in clusters of various shapes and sizes. In FIG. 2C, PEGylated GNRs are shown with no antibodies or crosslinker, as a control. Aggregation like in FIG. 2A or clustering like in FIG. 2B was not found using the same concentration of GNRs. Accordingly, the nanorod-antibody interaction is affected by the order of conjugation and PEGylation. Para. [0060]. Further, it was found that processing according to (a) above, eliminates the functionality of the antibody to successfully bind to the cell receptor. See FIG. 3. In contrast, when the nanorod is PEGylated and then conjugated to the crosslinker-antibody, binding functionality is significantly increased. It is with the inventor's significant advancement in the order of conjugation and PEGylation that the targeting ligand is capable of binding to a receptor site of a cell, as claimed. Li is directed to nanostructures comprising hollow nanospheres and nanotubes for use as chemical sensors. In Example XVIII, Li discloses hollow nanoshells (HAuNS) stabilized with sulfohydryl methoxy-PEG and NDP-MSH attached at the end of the PEG chains. Li teaches the formation of NDP-MSH-functionalized, PEGylated HAuNS. Para. [0177]. Li further teaches that fluorescein was conjugated to HAuNS using a fluorescein isothiocyanate (FITC) analogue. However, Applicant respectfully submits that Li fails to teach or suggest the cross-linking agent of the claimed invention that binds to the targeting ligand to form a ligand cross-linker solution. As explained above, attaching the crosslinker to the antibody, followed by conjugating the crosslinker antibody to the PEGylated nanorod is an important aspect of the claimed invention and in forming the molecular probe. Li fails to teach or suggest the cross-linking agent of the claimed invention, as well as the sequential order of PEGylation and conjugation that affects the quality and specificity of nanorods, as described above. Li at least fails to teach or suggest the molecular probe including the targeting ligand capable of binding to a receptor site of a cell, wherein the molecular probe is formed by adding the targeting ligand to a linker solution containing the cross-linking agent to form a ligand cross-linker solution, and then adding the imaging agent the ligand cross-linker solution to form a molecular probe, as claimed.
	The Examiner finds this argument unpersuasive, because LI teaches the targeting ligand needs to be at the distal end of the PEG molecule to be accessible to receptors (see [0177]), which is the same result as disclosed in Applicant’s “(b) Conjugation of Antibody to PEGlyated Gold Nanorod” in Applicant’s reply on pg. 10, wherein the secondary reference XU teaches the prior art had known of crosslinking agents, such as SPDP, and crosslinking solutions, such as DMSO, used to conjugate targeting ligands.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618